United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-424
Issued: April 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 16, 2014 appellant, through counsel, filed a timely appeal of a
November 3, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability
from September 25 through December 31, 2012 and from January 14 through 24, 2013 due to his
accepted lumbar strain.
On appeal counsel argued that OWCP’s decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 21, 2011 appellant, then a 42-year-old welder, filed a traumatic injury claim
alleging that on December 22, 2010 he sprained or pulled a muscle in his lower back standing up
from the break room table. He sought treatment on January 18, 2011 and Dr. Morton S.
Rickless, an orthopedic surgeon, noted that appellant had an injury to his back in 2007 which
was work related. Appellant underwent a magnetic resonance imaging (MRI) scan on
January 18, 2011 which demonstrated an L2-3 central annular tear with a broad-based disc
protrusion and L4-5 disc osteophyte complex. On April 18, 2011 OWCP accepted his claim for
lumbar sprain. It authorized leave buyback intermittently from February 14 through May 9,
2011 for 117.5 hours. Appellant returned to light-duty work on April 26, 2011 with restrictions.
OWCP paid compensation benefits from October 20 through November 15, 2011.
On November 16, 2011 Dr. Thomas A. Wilson, Jr., a Board-certified neurosurgeon,
diagnosed lumbar disc degeneration. On April 18, 2012 he reported that appellant experienced a
lumbar strain in the area of preexisting lumbar degenerative disease. Dr. Wilson reported that
appellant could continue to work with a 20-pound lifting restriction and limited bending and
stooping. Appellant underwent a functional capacity evaluation on July 6, 2012 which
demonstrated that appellant could work at the medium level lifting up to 50 pounds occasionally
and 25 pounds frequently. Dr. Wilson reviewed this evaluation on July 11, 2012 and opined that
appellant could return to work with the limitations set forth within his functional capacity
evaluation.
The record indicates that appellant has a service-related condition of post-traumatic stress
disorder. In a letter dated June 14, 2012, the Department of Veterans Affairs noted that appellant
had 30 percent service-related disability.
In a note dated September 19, 2012, Dr. Wilson noted that appellant reported increased
back pain with pain extending into his right hip and posterior thigh. He found moderate right
lumbar tenderness and slightly antalgic gait. Dr. Wilson noted, “This patient is experiencing an
exacerbation of his underlying degenerative disc disease.” He recommended an epidural block
and instructed that appellant could continue working under restrictions.
In a letter dated October 15, 2012, OWCP requested that Dr. Wilson address the causal
relationship between appellant’s current condition and his accepted employment injury.
Dr. Wilson completed a note on December 21, 2012 and wrote that appellant reported
increased pain and had received epidural blocks, most recently in September 2012. He found
diffuse lumbar tenderness and decreased range of motion of the lumbar spine with an antalgic
gait. Dr. Wilson diagnosed chronic back pain with recent exacerbation secondary to lumbar
degenerative disease. He indicated that appellant was temporally totally disabled through
December 31, 2012. Appellant underwent an MRI scan commencing January 7, 2013 which
suggested an annular tear at L4-5 and no definite acute disc protrusion or significant central or
foraminal stenosis. In a note dated January 10, 2013, Dr. Wilson released appellant to return to
work with his previous restrictions on January 24, 2013. In his treatment note dated January 10,
2013, he reviewed appellant’s MRI scan and found degenerative changes at L2-3 and L4-5.
Dr. Wilson noted that there was no significant disc herniation or nerve root encroachment. He

2

opined that appellant was totally disabled for two weeks and could then return to light-duty work
under his previous restrictions.
Appellant filed claims for compensation requesting wage-loss compensation from
September 25 through December 31, 2012 and from January 14 through 24, 2013.
Appellant underwent an electromyogram (EMG) and nerve conduction velocity test on
February 14, 2013 which revealed normal functional strength and reflexes in the bilateral lower
extremities. He exhibited mild alteration in sensation along the proximal posterior lateral thighs.
Appellant had no electrodiagnostic evidence of acute radiculopathy, significant generalized
neuropathy, compression neuropathy, or myopathy.
In a letter dated March 22, 2013, OWCP requested additional medical evidence in
support of appellant’s claim. It allowed 30 days for a response. Appellant sought treatment at
the emergency room on May 3, 2013 due to lower back pain radiating down his right leg. He
received a diagnosis of back pain. Dr. Wilson completed an undated note responding to
OWCP’s request for information and reported that appellant continued to experience back and
leg pain secondary to lumbar degenerative disease, that his work injury aggravated his
underlying degenerative condition, that appellant could work with restrictions consistent with his
functional capacity evaluation and that appellant might require further medical treatment for his
condition.
By decision dated July 2, 2013, OWCP denied appellant’s claim for compensation for the
periods September 25 to December 31, 2012 and from January 14 through 24, 2013 as the
medical evidence did not establish that his diagnosed condition of degenerative disc disease was
related to his employment injury. Counsel requested an oral hearing before an OWCP hearing
representative on July 23, 2013.
Dr. Hugh G. Maddox, a Board-certified anesthesiologist, provided a note dated July 30,
2013 and listed appellant’s date of injury as December 22, 2010. He reported that appellant had
been working light duty. Dr. Maddox diagnosed degenerative disc disease of the lumbar spine
with suspected annual tear and facet joint arthropathy of the lumbar spine.
The employing establishment offered appellant a permanent light-duty position as a
general clerk on September 19, 2013. It stated that this position would accommodate appellant’s
restrictions. Appellant accepted this position on September 30, 2013.
Dr. Maddox administrated a transformational epidural at S1 bilaterally on
September 20, 2013. On November 5, 2013 he examined appellant and opined that appellant had
an annular tear. He diagnosed degenerative disc disease of the lumbar spine, suspected annual
tears with axial pain, facet joint arthropathy of the lumbar spine, and nonemployment-related
post-traumatic stress disorder.
Appellant testified at the oral hearing before an OWCP hearing representative on
December 23, 2013. He stated that he had a similar work-related injury in 2007. Appellant
stated in September 2012 his lower back injury was aggravated to the point that he was unable to
move about, get out of bed, or work. He stated that he briefly returned to work in January 2013
and stopped work on January 14, 2013 because his condition deteriorated.
3

Dr. Wilson completed a note on December 23, 2013 and opined that appellant’s diagnosis
was preexisting lumbar disc degeneration which was aggravated by his work injury. He stated,
“This does not represent a significant structural problem.”
Appellant filed additional claims for additional periods of compensation.
By decision dated February 4, 2014, OWCP denied appellant’s additional claims for
compensation for the periods November 4 to 14, and November 18 to 28, 2013. In a decision
dated February 28, 2014, it denied his additional claims for compensation for the periods
September 27 to October 17, and October 21 to 31, 2013.2
An OWCP hearing representative issued a decision on March 14, 2014 regarding the
periods of disability claimed from September 25 through December 31, 2012 and January 14
through 24, 2013. He found the appellant had not submitted the necessary medical opinion
evidence to establish disability for the periods claimed due to his accepted employment injury.
In a letter dated May 22, 2014, counsel requested that OWCP expand appellant’s claim to
accept the additional condition of aggravation of preexisting lumbar disc degeneration. He
resubmitted the note from Dr. Wilson dated December 23, 2013 and the January 7, 2013 MRI
scan.
Counsel requested reconsideration on October 15, 2014 and stated that he was submitting
a document from the employing establishment dated February 4, 2014 in support of this request.
The February 4, 2014 memorandum stated that appellant had not responded to requests for
information regarding his ability to safely and efficiently perform the duties of his position of
welder or the offered position of general clerk. The employing establishment stated that
appellant could use leave-without-pay through February 14, 2014 at which point he would be
considered absent without leave if he did not provide requested medical information or return to
duty on February 18, 2014.
By decision dated November 3, 2014, OWCP denied modification of its prior decision
finding that appellant had not met his burden of proof to establish disability from September 25
through December 31, 2012 and from January 14 through 24, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
2

As the February 4 and 28, 2014 decisions were issued more than 180 days prior to December 16, 2014 the date
of appellant’s appeal to the Board, these decisions are not properly before the Board on appeal. See 20 C.F.R.
§ 501.3(e).
3

5 U.S.C. §§ 8101-8193.

4

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he hurts too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.7 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical reasoning explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.10 Neither the fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.11
ANALYSIS
OWCP accepted that appellant sustained a lumbar strain on April 18, 2011. The factual
and medical evidence establishes that appellant had a preexisting back injury from 2007 and that
he has an underlying lumbar degenerative disease. Appellant returned to light-duty work and
then claimed periods of total disability September 25 through December 31, 2012 and from
January 14 through 24, 2013. OWCP denied this claim by decision dated July 2, 2013. An
5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Id.

8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

OWCP hearing representative affirmed the denial on March 14, 2014. Appellant has the burden
of establishing by the weight of the substantial, reliable, and probative evidence that he was
disabled for work for the claimed period due to his accepted injury.12
In support of his claim for periods of total disability, appellant submitted a series of
reports from Dr. Wilson. On September 19, 2012 Dr. Wilson examined appellant due to his
complaints of increased back pain with pain extending into his right hip and posterior thigh. He
opined that appellant was experiencing an exacerbation of his underlying degenerative disc
disease. On December 21, 2012 Dr. Wilson diagnosed chronic back pain with recent
exacerbation secondary to lumbar degenerative disease. He indicated that appellant was
temporarily totally disabled through December 31, 2012. In his treatment note dated January 10,
2013, Dr. Wilson reviewed appellant’s MRI scan and found degenerative changes at L2-3 and
L4-5. He stated that appellant was totally disabled for two weeks and could then return to lightduty work under his previous restrictions. These reports do not support that appellant’s
condition from September 19 to December 31, 2012 and from January 15 to 24, 2013 was due to
his accepted employment injury of lumbar sprain. Dr. Wilson instead attributed appellant’s
condition to his underlying degenerative disc disease which has not been accepted as
employment related.
Dr. Wilson completed an undated note and stated that appellant continued to experience
back and leg pain secondary to lumbar degenerative disease, that his work injury aggravated his
underlying degenerative condition, and that appellant could work with restrictions consistent
with his functional capacity evaluation. Dr. Wilson completed a note on December 23, 2013 and
stated that appellant’s diagnosis was preexisting lumbar disc degeneration which was aggravated
by his work injury. These reports are not sufficient to establish that appellant was totally
disabled for the periods alleged. While Dr. Wilson opined that appellant’s work injury
aggravated his underlying condition, he did not provide any medical reasoning in support of his
conclusions. He also failed to provide any specific periods of disability during which appellant’s
underlying condition was aggravated by his diagnosed lumbar strain. Without specific periods of
disability supported by medical rationale, these reports are insufficient to meet appellant’s
burden of proof.
Appellant submitted emergency room notes diagnosing back pain. The Board has held
that the mere diagnosis of “pain” does not constitute the basis for payment of compensation.13
These notes do not attribute appellant’s current condition to his accepted employment injury of
lumbar strain and do not support his claim for specific periods of total disability due to his
accepted employment injury.
Dr. Maddox examined appellant beginning July 30, 2013 and listed appellant’s date of
injury as December 22, 2010. He diagnosed degenerative disc disease of the lumbar spine with
suspected annual tear and facet joint arthropathy of the lumbar spine. Dr. Maddox did not opine
that appellant’s accepted work condition of lumbar strain caused or aggravated his underlying
degenerative disc disease. He did not provide any opinion on the causal relationship between his
12

Alfredo Rodrique, 47 ECAB 437 (1996); J.S., Docket No. 14-1929 (issued February 23, 2015).

13

Robert Broome, 55 ECAB 339 (2004).

6

diagnosis and appellant’s employment. Without such medical opinion evidence, Dr. Maddox’s
reports are insufficient to establish appellant’s claim for compensation for periods of total
disability.
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that his disability from September 25 through December 31, 2012 and from
January 14 through 24, 2013 was due to his accepted employment injury of lumbar strain.
Contrary to counsel’s argument, the Board finds no error of fact or law on the part of OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
totally disabled from September 25 through December 31, 2012 and from January 14 through
24, 2013 due to his accepted lumbar strain.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

